Citation Nr: 0101727	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether the RO's initial assignment of a 30 percent 
evaluation for post-traumatic stress disorder (PTSD) was 
proper.  

2.  Entitlement to a rating in excess of 20 percent for 
incomplete paralysis of the right peroneal nerve.  

3.  Entitlement to a rating in excess of 10 percent residuals 
of a gunshot wound (GSW) of the right thigh.  

4.  Entitlement to a compensable rating for residuals of a 
GSW of the right calf with resultant scar.  

5.  Entitlement to a compensable rating for residuals of a 
GSW of the left knee.  

6.  Entitlement to a compensable rating for residuals of an 
11th rib fracture.  

7.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  



REMAND

In December 1999 the veteran was afforded examinations for 
most of the disabilities at issue in this appeal.  However, 
there were no reported findings referable to the presence or 
absence of residuals of the service connected rib fracture.

With regard to the other service-connected disabilities at 
issue in this appeal, the examination report did not report 
whether the veteran had many of the specific manifestations 
of disability necessary for higher evaluations.

In a statement received in February 1998, a Vet Center 
counselor reported that the veteran had been receiving 
counseling at the center since October 1997 for PTSD.  The 
counseling records have not been obtained.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disabilities have on his 
ability to work.  Colayong v. West, 12 Vet. App. 524, 538-40 
(1999), Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2000).  The 
current record does not contain such an opinion.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  New examinations are therefore necessary to 
address the veteran's claims of entitlement to increased 
ratings.

Based on the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue since 
service.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder, to include any identified 
VA clinic or medical center, and records 
of the veteran's treatment at the 
Missoula, Montana Vet Center.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

2.  The veteran should be afforded a 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.

3.  The RO should arrange for orthopedic 
and neurological examinations of the 
appellant by a qualified examiner or 
examiners in order to determine the 
current nature and extent of the service-
connected incomplete paralysis of the 
right popliteal nerve, residuals of the 
GSW to the right thigh, residuals of a 
GSW of the right calf with resultant 
scar, and for residuals of a GSW of the 
left knee.  All indicated studies should 
be performed.

The neurological examiner should identify 
all neurological impairment, if any, 
currently resulting from the service- 
connected disability of the right 
peroneal nerve and for all residuals of 
GSWs.  The examiner should express an 
opinion as to whether the gunshot wound 
results in complete or incomplete 
paralysis of any nerve.  If incomplete 
paralysis is found the examiner should 
express an opinion as to whether such 
paralysis is mild, moderate, or severe.  
The examiner should specifically express 
an opinion as to severity of any 
paralysis of the peroneal nerve.  The 
examiner should also express an opinion 
as to the impact of the gunshot wound 
residuals on the veteran's ability to 
maintain gainful employment.

The orthopedic examiner should be 
specifically requested to identify all of 
the muscle groups and joints, if any, 
affected by the service-connected GSWs.  
The examiner should also report the 
extent of any fascial defect, atrophy, 
loss of muscle tonus or tissue, bone 
damage, and the presence or absence of 
retained metal fragments.  The examiner 
should also report any disability 
resulting from the service connected 
fracture of the 11th rib.

The examiner should determine whether the 
gunshot wounds are manifested by weakened 
movement, excess fatigability, or 
incoordination of any joint.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

The orthopedic examiner should also 
describe in detail the appearance and 
characteristics of any associated scars.  
In this regard it should be noted whether 
scars are tender and painful, adherent, 
or restrict movement.  For every muscle 
group affected by the gunshot wounds, the 
examiner should express an opinion as to 
whether the residual disability is 
slight, moderate, moderately severe or 
severe.  The examiner should review the 
claims folder prior to completing the 
examination report.  The examiner should 
express an opinion as to the impact of 
the gunshot wound residuals on the 
veteran's ability to maintain gainful 
employment.

4.  The veteran should also be afforded 
an appropriate psychiatric examination to 
evaluate the current severity of his 
PTSD.  The examiner should note whether 
the disability results in flattened 
affect, stereotyped speech, panic attacks 
more than once a week or nearly 
continuous panic, difficulty in 
understanding complex commands, 
impairment of short and long term memory, 
impaired judgment, impaired abstract 
thinking, disturbances of motivation and 
mood, difficulty in establishing and 
maintaining effective work and social 
relationships, suicidal ideation, 
obsessional rituals, illogical, obscure, 
or irrelevant speech, impaired impulse 
control, spatial disorientation, neglect 
of personal appearance, difficulty 
adapting to stressful circumstances, or 
persistent delusions or hallucinations.

The examiner is also requested to assign 
a Global Assessment of Function (GAF) 
score, and express an opinion as to 
whether there have been any periods since 
November 14, 1997 when the veteran's PTSD 
was more or less severe than on the 
current examination.  The examiner should 
identify those periods and express an 
opinion as to the severity of the 
disability during those periods.  The 
examiner should review the claims folder 
prior to completing the examination 
report.  The examiner should express an 
opinion as to the impact of the service 
connected psychiatric disability on the 
veteran's ability to maintain gainful 
employment.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Following compliance with all other requirements for the 
processing of appeals, the case should then be returned to 
the Board, if otherwise in order, for further appellate 
consideration.  The appellant need take no further action 
until he is so informed, but he may furnish additional 
evidence and argument on the remanded matters while the case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of those claims.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




